Citation Nr: 1444784	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from July 1955 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in July 2014.  The Board notes that, at one point, it was believed that a recording of the July 2014 hearing had been unsuccessful.  Thus, in August 2014, the Veteran was informed of this and given another opportunity to have a hearing.  The Veteran did not respond to this letter.  Regardless, the recording of the hearing was subsequently found, and a transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee disability.  Before the Board can adjudicate this claim on the merits, additional development is required.  38 C.F.R. § 19.9(a) (2013). 

The record reflects that the Veteran was scheduled for a VA examination to take place in September 2010.  While the Veteran failed to report to this examination, he subsequently reported that he was out-of-town at the time and did not receive notification of the scheduled examination.  See February 2011 statement. 

The Veteran was subsequently rescheduled for a VA examination to take place in June 2012.  While he failed to report to this examination, the Veteran testified that he did not receive notice of the examination.  See Board hearing transcript, page 5. 

Upon review, the Board notes that records mailed to the Veteran before and after the scheduled June 2012 examination were returned as undeliverable.  As such, it is not clear that he received notice of the scheduled VA examination.  Accordingly, a remand is necessary to afford the Veteran an opportunity to appear for another VA examination.

In addition, during the June 2014 hearing, the Veteran testified that he was receiving ongoing treatment for his left knee disability.  See Board hearing transcript, page 6.  As the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his left knee disability.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since August 2010 from the VA Medical Center in Detroit. 

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed left knee disability.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any left knee disability had causal origins in service or is otherwise related to the Veteran's active duty service, to include his October 1956 twisting injury resulting in a contusion and mild sprain of the left knee.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B. OGILVIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



